DETAILED ACTION
This Office action is in response to Amendment filed on 07/26/2022.  Claims 1, 3, and 4 are amended.  Claims 5-20 are newly added.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 5), filed on 07/26/2022, with respect to the 103 rejections of claims 1-4 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest “detect a change in the one or more service requests” as Applicant’s amended claim 1 recites.  However, Dzerve et al. (US 2013/0103834 A1) discloses providing user access to cloud services using explicit proxy based on information for user authentication (such as GUI address) based on detecting change in GUI user logs on to (Dzerve: [0033], [0034], [0094], FIG. 5).  Without further context or details regarding the claimed service request, a change in GUI address would teach a change in the service request under broadest reasonable interpretation.
Therefore, the prior art of record teaches the amended claim limitations in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests Applicant to consider further clarifying the service request in order to clearly overcome the rejection.

Response to Amendment
The Amendment filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dzerve et al. (US 2013/0103834 A1, hereinafter “Dzerve”).

Regarding claim 1 (and similarly claims 5 and 17), Dzerve discloses:
A system for processing data, comprising:
a first processor configured to operate one or more algorithms to identify a user identity as a function of user metadata and to provide access to a predetermined network resource using a cloud-based explicit proxy as a function of the user identity and one or more service requests (identifying information such as user ID, subnet address, GUI address, and proxy address for user authentication and providing user access to cloud services using explicit proxy based on information for user authentication, Dzerve: [0033], [0034], [0094], FIG. 5);
the first processor configured to operate one or more algorithms to detect a change in the one or more service requests (detecting change in GUI user logs on to, Dzerve: [0094]); and
wherein access to the predetermined network resources using the cloud-based explicit proxy is modified as a function of the detected change in the one or more service requests (providing access to cloud services using explicit proxy based on information for user authentication, Dzerve: [0033], [0034], [0094], FIG. 5).

Regarding claim 2, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Dzerve further discloses:
wherein providing access to the predetermined network resource comprises authorizing access as a function of the user identity using the cloud-based explicit proxy (providing access to cloud services using explicit proxy based on information for user authentication, Dzerve: [0033], [0034], [0094], FIG. 5).

Regarding claim 3, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Dzerve further discloses:
wherein modifying access to the predetermined network resources comprises terminating access to one or more of the predetermined network resources (providing access to cloud services using explicit proxy based on information for user authentication, Dzerve: [0033], [0034], [0094], FIG. 5).

Regarding claim 4, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Dzerve further discloses:
wherein modifying access to the predetermined network resources comprises providing access to an additional one or more of the predetermined network resources (providing access to cloud services using explicit proxy based on information for user authentication, Dzerve: [0033], [0034], [0094], FIG. 5).

Regarding claims 6-8, they do not teach or further define over the limitations in claims 2-4.  Therefore, claims 6-8 are rejected for the same reasons as set forth in the rejections of claims 2-4 above.

Regarding claim 9, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein providing access to the predetermined network resource comprises authorizing access as a function of the user identity using the cloud-based firewall explicit proxy and a security key (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claim 10, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein providing access to the predetermined network resource comprises authorizing access as a function of the user identity using the cloud-based firewall explicit proxy and a security key issued by a cloud-based firewall system (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claim 12, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein the service requests comprise firewall service requests (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claim 13, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein the service requests comprise a proxy auto-configuration request (proxy auto-configuration file, Dzerve: [0033]).

Regarding claim 14, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein the service requests comprise a dynamic edge protection request (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claim 15, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein access is provided to a predetermined network resource by modifying a default deny posture of zero trust (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claim 16, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve further discloses:
wherein access is provided to a predetermined network resource by modifying a default deny posture of zero trust of a software defined perimeter (providing access to cloud services using explicit proxy based on information for user authentication and firewall, Dzerve: [0033], [0034], [0065]-[0067], [0094], [0095], FIG. 5).

Regarding claims 18-20, they do not teach or further define over the limitations in claims 2-4.  Therefore, claims 18-20 are rejected for the same reasons as set forth in the rejections of claims 2-4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dzerve (US 2013/0103834 A1) in view of Matters et al. (US 2018/0046487 A1, hereinafter “Matters”).

Regarding claim 11, Dzerve teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Dzerve does not explicitly disclose:
wherein the cloud-based firewall explicit proxy is provided in a docker container. 
However, in the same field of endeavor, Matters teaches:
wherein the cloud-based firewall explicit proxy is provided in a docker container (running cloud image including configuration file with gateway settings, DNS settings, and firewall settings using container, Matters: [0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dzerve in view of Matters in order to further modify the system for providing access to network resources using cloud-based explicit proxy from the teachings of Dzerve with the system for running cloud-based proxy using container from the teachings of Matters.
One of ordinary skill in the art would have been motivated because it would have eliminated the need to install and run application on user system and reduced costs (Matters: [0049]).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446